Citation Nr: 0020559	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  93-26 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a total disability rating for individual 
unemployability due to service connected disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes.

5.  Entitlement to service connection for chronic residuals 
of episcleritis.

6.  Entitlement to service connection for gout of the left 
foot.

7.  Entitlement to service connection for a seizure disorder.




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1992.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1993, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in March 1998.  It was 
remanded for the purpose of obtaining further medical 
evidence and professional opinions regarding the veteran's 
claimed disorders.


REMAND

The Board noted in the March 1998 remand that the veteran 
contended that his postservice episode of gout of the left 
foot was related to his inservice treatment for gout, that he 
contended that he has hypertension, and that he had increased 
blood pressure readings taken within one year of his 
discharge, that laboratory tests indicated that he developed 
diabetes mellitus within one year of his discharge, that he 
developed a chronic seizure disorder within one year of his 
separation from service, and that he currently has chronic 
residuals of episcleritis which are related to his inservice 
occurrences of episcleritis.

The Board noted that the veteran had not had a comprehensive 
VA medical examination regarding his claimed disabilities, 
and that a review of his service medical records showed that 
he was diagnosed with asthma in March 1978 after suffering an 
attack of wheezing following exposure to dust.  He gave a 
vague history of some asthma in childhood.  He had not 
reported this history on his entrance examination.

The Board further noted that post service private medical 
records, dated in June 1992, showed the veteran undergoing a 
pulmonary function test.  The results showed moderate 
distinctive change with improvement post-bronchodilators.  A 
diagnosis of asthma was rendered.  He again reported a 
history of asthma as a child.

Regarding his claim for service connection for hypertension, 
the Board noted that the medical evidence of record showed 
that he had elevated blood pressure readings, without a 
definitive diagnosis of hypertension.  Regarding his claim 
for service connection for diabetes, the Board noted that 
private medical records showed a diagnosis of diabetes 
following a glucose tolerance test which showed a diabetic 
curve with a peak of 283 at one hour.  He was instructed to 
return in two weeks for a fasting blood test.  No definitive 
diagnosis of diabetes mellitus was confirmed.  There is no 
record of the results of the fasting blood test.

Service medical records show the veteran was treated several 
times for episcleritis.  He has not had a VA opthamological 
examination to determine if this has caused a residual 
disability.  He was also treated for gout while on active 
duty.  Subsequent to his retirement he was again treated for 
gout.  No examination has been performed to determine if the 
inservice incidents of gout are related to the post service 
incident.

The Board found that comprehensive medical examinations of 
the veteran were necessary before a final determination could 
be made regarding his claimed disabilities.  Likewise, the 
Board found that his claim for a total disability rating for 
individual unemployability due to service connected 
disabilities could not be decided until these examinations 
took place.

The Board specifically directed that the veteran be scheduled 
for a neurologic  examination.  The examiner was asked to 
provide a detailed opinion as to whether the evidence 
indicates that it was as likely as not that the veteran had a 
chronic seizure disorder which began within one year of his 
separation from service.

The veteran was to be scheduled for a VA general medical 
examination.  The examiner was to be asked to provide a 
detailed opinion regarding the veteran's claimed gout 
disability, and to specifically determine if the veteran had 
a chronic gout disorder and if so, if it was related to his 
inservice occurrences of gout. 

The examiner was directed to determine if the veteran 
currently had diabetes mellitus, and whether this disability 
began in service or occurred within one year of his 
separation from service.  The examiner was asked to provide a 
detailed opinion as to whether the veteran has episcleritis 
or any chronic residuals of episcleritis, and if they were 
etiologically related to his inservice incidents of 
episcleritis.  

The examiner was to be asked to provide a detailed opinion as 
to whether the veteran currently had a hypertension 
disability which began in service or within one year of his 
separation.  The RO was notified that if a general 
examination was inadequate to resolve these questions, then 
appropriate specialist examinations were to be scheduled. 

The Board stated that in regard to the directed examinations, 
the claims folder was to be made available to the examiners 
prior to their examinations so that their respective opinions 
would be based on the veteran's complete and documented 
medical history.

Subsequent to the March 1998 remand the veteran underwent a 
VA general medical examination, conducted in August 1998.  He 
underwent a VA epilepsy examination in September 1998.  The 
reports of these examination do not contain the opinions 
requested in the March 1998 remand.  The epilepsy examination 
notes that no medical records were available for review in 
conjunction with the examination.  The general medical 
examination merely notes as medical history that the veteran 
never had surgery.  The Board concludes that the reports of 
these examinations are inadequate for the purpose of 
rendering a decision on the veteran's claim.  They do not 
comply with the directions of the March 1998 remand.  

The Court has held that where remand orders of the Board are 
not complied with, the Board itself errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
this case, the Board finds (1) that the August 1998 VA 
general medical examination did not fully comply with the 
Board's March 1998 remand because the examiner failed to 
review the veteran's claims folder prior to examination, and 
did not provide professional opinions regarding whether the 
veteran's current gout disability was related to inservice 
treatment of gout, whether medical evidence showed that his 
diabetes and hypertension had their onset within one year of 
his separation from service, and whether he had residuals of 
episcleritis related to his inservice treatment for 
episcleritis and (2) that the September 1998 VA epilepsy 
examination did not fully comply with the Board's March 1998 
remand because the examiner failed to review the veteran's 
claims folder prior to examination, and did not provide a 
professional opinion regarding whether the medical evidence 
of record indicated that veteran's seizure disorder began 
within one year of his separation from service.  Therefore, 
in order to obtain additional medical evidence and to insure 
that the appellant receives his procedural due process rights 
and fair process rights, the Board finds that the claim must 
be remanded for the following actions:

1.  The veteran's claims folder and 
medical records should be reviewed by the 
examiner who performed the September 1998 
epilepsy examination.  The examiner 
should be asked to provide a detailed 
opinion as to whether the evidence 
indicates that it is as likely as not 
that the veteran currently has a chronic 
seizure disorder which began within one 
year of his separation from service.  If 
the examiner feels that further 
examination of the veteran is necessary, 
such examination should be scheduled.

2.  The veteran's claims folder should be 
reviewed by the examiner who performed 
the August 1998 VA general medical 
examination.  The examiner should be 
asked to provide a detailed opinion 
regarding the veteran's claimed gout 
disability, specifically, he should 
determine if the veteran has a chronic 
gout disorder and if so, if it is related 
to his inservice occurrences of gout. The 
examiner should determine if the veteran 
currently has diabetes mellitus, and 
whether the onset of this disability 
began in service or occurred within one 
year of his separation from service.  The 
examiner should be asked to provide a 
detailed opinion as to whether the 
veteran has episcleritis or any chronic 
residuals of episcleritis, and if they 
are etiologically related to his 
inservice incidents of episcleritis.  The 
examiner should be asked to provide a 
detailed opinion as to whether the 
veteran currently has a hypertension 
disability which began in service or 
within one year of his separation.  If 
the examiner feels that further 
examination of the veteran is necessary, 
such examination should be scheduled.  If 
a general examination is inadequate to 
resolve these questions, then appropriate 
specialist examinations should be 
scheduled. 

3.  In regard to the above described 
examinations, the claims folder should be 
made available to the examiners prior to 
their examinations so that their 
respective opinions will be based on the 
veteran's complete and documented medical 
history.


Upon completion of the above, the RO should reevaluate the 
veteran's claims, including the claim for a total rating.  If 
its decision remains adverse in any way,  the RO should 
provide the veteran and his representative a supplemental 
statement of the case and adequate time to respond.  The 
purpose of this remand is to obtain addition medical evidence 
and to ensure that the veteran receives due process.  No 
opinion, either legal or factual, is intimated by this REMAND 
as to the merits of the veteran's claims. No additional 
action is required by the veteran until he receives further 
notification from VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




